
	

113 S549 IS: Public Online Information Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 549
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish an advisory committee to issue nonbinding
		  governmentwide guidelines on making public information available on the
		  Internet, to require publicly available Government information held by the
		  executive branch to be made available on the Internet, to express the sense of
		  Congress that publicly available information held by the legislative and
		  judicial branches should be available on the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Online Information Act of
			 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Purposes.
				Sec. 5. Findings of Congress.
				Sec. 6. Establishment of Public Online Information Advisory
				Committee.
				Sec. 7. Executive branch Internet publication
				mandate.
				Sec. 8. Legislative and judicial information.
				Sec. 9. Government Printing Office.
			
		3.DefinitionsIn this Act:
			(1)Advisory
			 CommitteeThe term advisory committee means the
			 Public Online Information Advisory Committee established under section
			 6.
			(2)AgencyThe term agency means an
			 executive agency or an independent regulatory agency.
			(3)CIOThe
			 term CIO means a chief information officer of an independent
			 regulatory agency.
			(4)Executive
			 agencyThe term executive agency means any of the
			 following:
				(A)An executive
			 department, as defined in section 101 of title 5, United States Code.
				(B)A military
			 department, as defined in section 102 of such title.
				(C)A Government
			 corporation, as defined in section 103 of such title.
				(D)Any other
			 establishment in the executive branch of the Government (including the
			 Executive Office of the President), other than an independent regulatory
			 agency.
				(5)Independent
			 Regulatory AgencyThe term independent regulatory
			 agency means an independent establishment, as defined in section 104 of
			 title 5, United States Code.
			(6)RecordThe
			 term record—
				(A)has the meaning
			 provided the term records in section 3301 of title 44, United
			 States Code; and
				(B)includes
			 contracts entered into by persons working as agents of the Federal Government,
			 including records in the possession of Government contractors.
				(7)Public
			 RecordThe term public record means any record,
			 regardless of form or format, that an agency discloses, publishes,
			 disseminates, or makes available to the public.
			(8)E-Government
			 AdministratorThe term E-Government Administrator
			 means the Administrator of the Office of Electronic Government established
			 under section 3602 of title 44, United States Code.
			4.PurposesThe purposes of this Act include the
			 following:
			(1)To establish an
			 advisory committee to issue nonbinding guidelines for all three branches of
			 Government regarding making public information available on the Internet, with
			 sufficient flexibility to adapt to changes in technology.
			(2)To empower the
			 E-Government Administrator to establish binding rules concerning making
			 publicly available Government information held by executive agencies to be made
			 available on the Internet, and to empower independent regulatory agencies to do
			 the same.
			(3)To express the
			 sense of Congress that publicly available information held by the legislative
			 and judicial branches should be available on the Internet.
			(4)To encourage the
			 Government Printing Office to make all of its publications available on the
			 Internet in the formats most useful to the public, after having considered the
			 formats identified by the Advisory Committee.
			5.Findings of
			 CongressCongress finds the
			 following:
			(1)The Federal
			 Government holds a vast repository of public information. Throughout the
			 history of the United States, the Government has attempted to make that
			 information available to the public, whether through the United States Postal
			 Service, the Federal Depository Library Program, the Presidential Library
			 System, Agency Reading Rooms, under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act), or by
			 other means. Providing this information to the general public is a public good:
			 Informed citizens are informed voters. However, even with these efforts,
			 Government information is too often hard to find, difficult to understand,
			 expensive to obtain in useful formats, and available in only a few
			 locations.
			(2)The advent of the
			 Internet presents the opportunity for the Government to make information
			 readily available to many more people in the United States. The Internet is
			 ubiquitous, turning every computer into a portal to the largest library in the
			 world. The Government has made some efforts to take advantage of this new
			 medium. As the public moves online, the Government must do so as well.
			(3)In addition to the
			 traditional means of disseminating public information, the Federal Government
			 should make all of its public information available on the Internet. It should
			 do so in ways that take advantage of modern technology, that anticipate the
			 needs of the public, and that provide access to the greatest number of people.
			 The Government should strive to make its information available on the Internet
			 in real-time and in machine processable formats.
			(4)The creation of
			 this vast new information library will empower citizens of the United States to
			 gain a better understanding of how their Government functions and what it does
			 in their name. It will also give innovators new tools to build on this
			 information and provide better goods and services to the people of the United
			 States. Government services will be provided more efficiently, saving the
			 taxpayers money and allowing them to be more involved in the lives of their
			 communities.
			(5)Accomplishing
			 these goals requires significant coordination. It also requires the creation of
			 new authorities and responsibilities within the Government, and the
			 identification of appropriate technology standards.
			6.Establishment of
			 Public Online Information Advisory Committee
			(a)EstablishmentThere
			 is established an advisory committee to be known as the Public Online
			 Information Advisory Committee.
			(b)PurposesThe
			 purposes of the Advisory Committee are—
				(1)to coordinate and encourage the efforts of
			 the Government to make Government information from all three branches of
			 Government available on the Internet; and
				(2)to issue
			 nonbinding guidelines on how the Government should make public information
			 available on the Internet, and update the guidelines as appropriate.
				(c)Membership
				(1)In
			 generalThe Advisory Committee shall be composed of 19 members
			 (including the Chair), of whom—
					(A)6 members shall be
			 appointed by the E-Government Administrator;
					(B)6 members shall be
			 appointed by the Director of the Administrative Office of the Courts;
					(C)3 members shall be
			 appointed by the Chairman, in consultation with the Ranking Member, of the
			 Committee on Homeland Security and Governmental Affairs of the Senate, with not
			 more than 2 members chosen being from the party in the majority of the Senate
			 at the time of appointment; and
					(D)3 members shall be
			 appointed by the Chair, in consultation with the Ranking Member, of the
			 Committee on Oversight and Government Reform of the House of Representatives,
			 with not more than 2 members chosen being from the party in the majority of the
			 House of Representatives at the time of appointment.
					(2)Diversity of
			 experienceThe members of the Advisory Committee shall represent
			 a diverse range of perspectives, including members—
					(A)from non-profit
			 organizations; and
					(B)with expertise in
			 relevant subject areas.
					(3)ChairThe Chair shall be appointed by the
			 Administrator of General Services, after conferring with the E-Government
			 Administrator, the Director of the Administrative Office of the Courts, the
			 Chairman of the Committee on Homeland Security and Governmental Affairs of the
			 Senate, and the Chair of the Committee on Oversight and Government Reform of
			 the House of Representatives.
				(4)Vice
			 chairA Vice Chair shall be selected from among the members of
			 the Advisory Committee by the Chair.
				(5)Limitation on
			 Government employee membersNot more than 6 members of the
			 Advisory Committee may be Government employees.
				(6)Terms of
			 officeEach member of the Advisory Committee shall be appointed
			 for a renewable term of 5 years, except that—
					(A)1/3
			 of the members initially appointed shall be appointed for a 3-year term;
					(B)1/3
			 of the members initially appointed shall be appointed for a 4-year term;
			 and
					(C)1/3
			 of the members initially appointed and the Chair shall be appointed for a
			 5-year term.
					(7)Initial
			 appointmentsThe initial appointments of members of the Advisory
			 Committee shall be made not later than 90 days after the date of the enactment
			 of this Act.
				(8)MeetingsThe
			 Advisory Committee shall meet not less than 6 times per year.
				(d)Powers of
			 Advisory Committee
				(1)In
			 generalFrom time to time, the Advisory Committee shall—
					(A)examine its
			 legislative charter, structure, and funding; and
					(B)make
			 recommendations to Congress, the President, and the Courts regarding how the
			 Advisory Committee could be restructured to better accomplish its mission of
			 making Government information available to the public on the Internet.
					(2)Publication of
			 recommendationsThe recommendations required under paragraph (1)
			 shall be published in print and on the Internet.
				(3)Specific
			 powersIn order to carry out the purposes described in subsection
			 (b), the Advisory Committee is authorized to—
					(A)hold hearings;
					(B)issue
			 recommendations to Congress;
					(C)issue
			 recommendations to agencies;
					(D)issue reports,
			 guidelines, and memoranda;
					(E)articulate
			 guidelines on how the Government should make public records available on the
			 Internet, update the guidelines as appropriate, and inquire into Government
			 compliance with the guidelines;
					(F)hold or host
			 conferences and symposia;
					(G)enter into
			 cooperative agreements with outside experts to obtain relevant advice or
			 expertise, and oversee staff;
					(H)establish
			 subcommittees; and
					(I)establish rules of
			 procedure.
					(4)Relationship to
			 FACAThe Advisory Committee
			 shall not be subject to the control of any advisory committee management
			 officer designated under section 8(b)(1) of the Federal Advisory Committee Act
			 (5 U.S.C. App.).
				(e)Operations
				(1)Open Government
			 proceduresIn addition to the rules in the Federal Advisory
			 Committee Act (5 U.S.C. App.), in the interest of improving transparency, the
			 Advisory Committee shall adhere to the following rules that supplement and
			 modify that Act (in accordance with section 4(a) of that Act):
					(A)Subcommittees
			 shall have the same duties and obligations as the full committee as delineated
			 under sections 10 through 13 of the Federal Advisory Committee Act (5 U.S.C.
			 App.). Subcommittees shall similarly be bound by the terms of this
			 section.
					(B)All information
			 made available on the Internet shall be done so by state-of-the-art methods
			 that are compatible with widely used, publicly available programs and
			 equipment.
					(C)Information
			 required to be made available on the Internet shall be done so in a timely
			 fashion.
					(D)Notice of all
			 meetings shall be available on the website of the Advisory Committee, with
			 agendas available on the Internet not later than 3 days prior to any
			 meeting.
					(E)All records
			 available for public copying under section 10 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall also be made available on the website of the Advisory
			 Committee.
					(F)The Advisory
			 Committee shall make available on the Internet and to any person, at no cost,
			 transcripts of Advisory Committee proceedings.
					(G)Videos recordings
			 of proceedings shall be made available on the Internet.
					(H)Documents
			 submitted to the Advisory Committee shall be made publicly available unless the
			 Advisory Committee determines that those materials would disclose matters
			 described in section 552(b) of title 5, United States Code.
					(I)The Advisory
			 Committee shall make publicly available the names and brief biographies of its
			 members.
					(J)All members of the
			 Advisory Committee shall file financial disclosure forms, which shall be made
			 available on the Advisory Committee website after redactions to remove
			 personally identifiable information, such as social security numbers.
					(K)All members of the
			 Advisory Committee shall have to state and publicly disclose conflicts of
			 interest. These statements shall be updated whenever new conflicts arise or on
			 an annual basis, whichever is more frequent, and shall be published on the
			 Internet.
					(2)Support
			 servicesThe General Services Administration shall be responsible
			 for providing all support services to the Advisory Committee, including
			 quarters and staff, and for requesting funds from Congress on behalf of the
			 Advisory Committee.
				(3)Communication
			 with CongressNothing in this section shall be construed to
			 prevent the Advisory Committee from communicating with Congress directly
			 regarding funding or other matters.
				(4)DurationThe
			 Advisory Committee is a continuing body and is not subject to termination as
			 provided in section 14 of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				(5)Application of
			 FACAExcept as otherwise provided in this section, the Federal
			 Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Committee.
				(f)ReportsThe
			 Advisory Committee shall issue a report on its activities every 2 years, or as
			 appropriate, whichever is more frequent.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 General Services Administration such sums as may be necessary for the
			 operations of the Advisory Committee.
			7.Executive branch
			 Internet publication mandate
			(a)Online
			 Publication Requirements
				(1)Free
			 availability
					(A)In
			 generalExcept as provided in subparagraph (B), the Government
			 shall make public records available on the Internet at no charge (including a
			 charge for recovery of costs) to the public.
					(B)ExceptionSubparagraph
			 (A) shall not apply in the case of a charge imposed by Federal law before the
			 date of the enactment of this Act.
					(2)PermanencePublic
			 records shall be permanently available on the Internet.
				(3)Current
			 technology
					(A)In
			 generalCurrent information technology capabilities shall be
			 applied to the means by which records are made available on the Internet, and
			 the formats in which they are available.
					(B) Public
			 accessibilityPublic records shall be made accessible through
			 programs and equipment that are readily available to the general public.
					(4)Searchable
			 list
					(A)In
			 generalEach agency shall publish on the Internet a
			 comprehensive, searchable, machine processable list of all records it makes
			 publicly available.
					(B)RequirementsWith
			 respect to the records described in subparagraph (A), the list shall include,
			 at a minimum—
						(i)where the records
			 can be found;
						(ii)whether the
			 records are available to the public at no cost or for a fee (and the amount of
			 the fee, if applicable); and
						(iii)brief
			 descriptions of the records.
						(b)Rulemaking
			 Authority
				(1)In
			 generalNothing in the grant
			 of authority in this subsection shall be construed to limit the obligation of
			 the Government to make records publicly available as required by law.
				(2)Executive
			 Agencies
					(A)Responsibilities
			 of the Director of OMB
						(i)In
			 generalThe Director of the
			 Office of Management and Budget shall delegate to the E-Government
			 Administrator the authority to administer all functions under this section,
			 except that any such delegation shall not relieve the Director of
			 responsibility for the administration of such functions.
						(ii)StaffingThe
			 Director of the Office of Management and Budget shall ensure that the
			 E-Government Administrator has adequate staff and resources to properly fulfill
			 all the functions of the Administrator under this Act.
						(B)Rulemaking
						(i)In
			 generalThe E-Government Administrator, after consulting with the
			 Office of Information and Regulatory Policy, shall promulgate such regulations
			 as are necessary to ensure that all public records held by executive agencies
			 are available on the Internet in the formats and by the means the E-Government
			 Administrator designates.
						(ii)Consideration
			 of guidelinesIn promulgating the regulations required under
			 clause (i), the E-Government Administrator shall consider the guidelines issued
			 by the Advisory Committee.
						(C)Rulemaking
			 requirementsIn the regulations promulgated under subparagraph
			 (B), the E-Government Administrator shall include—
						(i)rules on how
			 executive agencies shall publish records on the Internet, including the format
			 and timeframe; and
						(ii)procedures
			 through which executive agencies may object to placing public records on the
			 Internet, in accordance with the exceptions under paragraph (4), and a method
			 by which the objections can be reviewed.
						(D)Additional
			 availability of records
						(i)In
			 generalThe regulations promulgated under subparagraph (B) shall
			 not preclude executive agencies from making additional records available on the
			 Internet beyond those required by the regulations, or in additional formats
			 beyond those required by the regulations, or on a more rapid timeframe than
			 required by the regulations.
						(ii)Designation of
			 responsibilityEach head of an executive agency shall designate a
			 person within the agency responsible for Internet publication of public
			 records.
						(3)Independent
			 Regulatory Agencies
					(A)Rulemaking
						(i)In
			 generalA CIO or an official
			 designated by the head of an independent regulatory agency shall promulgate
			 such regulations as are necessary to ensure that public records are available
			 on the Internet in the formats and by the means the CIO designates.
						(ii)Consideration
			 of guidelinesIn promulgating
			 the regulations required under clause (i), the CIO or other official shall
			 consider the guidelines issued by the Advisory Committee, as well as
			 regulations promulgated by the E-Government Administrator under paragraph
			 (1).
						(B)Additional
			 availability of recordsThe regulations promulgated under
			 subparagraph (A) shall not preclude the heads of offices within an independent
			 regulatory agency from making additional records available on the Internet
			 beyond those required by the regulations, or in additional formats beyond those
			 required by the regulations, or on a more rapid timeframe than required by the
			 regulations.
					(C)StaffingThe head of the independent regulatory
			 agency shall ensure that the CIO or the official designated by the head of the
			 independent regulatory agency has adequate staff and resources to properly
			 fulfill all of the functions of the CIO under this Act.
					(4)Exceptions
					(A)In
			 generalThe regulations promulgated under this subsection may
			 contain exceptions, in accordance with this paragraph, to the requirement that
			 all public records be made available on the Internet.
					(B)Scope of
			 exceptionsThe exceptions may
			 be no broader than the exceptions recognized under section 552 of title 5,
			 United States Code.
					(C)Additional
			 exceptions by requestIn
			 addition to the exceptions provided under subparagraph (B), the regulations
			 shall provide for the E-Government Administrator or, in the case of an
			 independent regulatory agency, the CIO or official designated by the head of
			 the agency, to grant narrow case-by-case exceptions to the Internet publication
			 requirement if an agency requests an exception and the agency demonstrates
			 that—
						(i)there is clear and
			 convincing evidence that the record should not be made available on the
			 Internet; and
						(ii)on balance, the
			 harm caused by disclosure significantly outweighs the interest of the public in
			 having the record available on the Internet.
						(D)Availability of
			 segregable portions
						(i)In
			 generalIf the E-Government
			 Administrator, CIO, or official designated by the head of an independent
			 regulatory agency approves a request for an exception with respect to a public
			 record under this paragraph, any reasonably segregable portion of the public
			 record shall be made available on the Internet in a timely fashion after
			 redaction of the portions that are subject to the exception.
						(ii)Publication of
			 amount of redacted informationThe amount of information redacted shall be
			 indicated on the portion of the record that is made available on the Internet,
			 unless including that indication would significantly harm the interest
			 protected by the exception, and, if technically feasible, the amount of the
			 information redacted shall be indicated at the place in the record where such
			 redactions are made.
						(E)Disclosure of
			 withheld recordsThe
			 E-Government Administrator, CIO, or official designated by the head of an
			 independent regulatory agency shall—
						(i)maintain a list of records not made
			 available on the Internet by reason of an exception under this section;
			 and
						(ii)publish the list on the Internet, excluding
			 any records the identification of which would significantly harm the interest
			 protected by the exception.
						(5)PublicationRegulations promulgated under this
			 subsection shall be published—
					(A)in the Federal Register; and
					(B)on the relevant agency website.
					(6)ApplicabilityRegulations
			 promulgated under this subsection shall apply only to public records generated,
			 updated, or released after the date of the enactment of this Act.
				(7)Effective
			 dateRegulations promulgated under this subsection shall take
			 effect not earlier than 3 years after the date of the enactment of this
			 Act.
				(c)Reports to
			 Congress
				(1)In
			 generalNot less than once
			 every 4 years, the E-Government Administrator and each CIO shall—
					(A)review the exceptions provided under
			 subsection (b)(4) to making public records available on the Internet;
			 and
					(B)if warranted, make recommendations to the
			 President and to Congress regarding whether Federal law should be
			 changed.
					(2)PublicationThe reports required under paragraph (1)
			 shall be made publicly available, including being published on the
			 Internet.
				(d)Inspector
			 General reviews
				(1)In
			 generalNot less than once every 4 years, the Inspector General
			 of each agency shall conduct periodic reviews regarding compliance by the
			 agency with Internet publication requirements.
				(2)PublicationThe
			 reviews required under paragraph (1) shall be published on the Internet.
				(e)Enforcement of
			 Public Access by Private Individuals or Organizations
				(1)Requests
					(A)In
			 generalPrivate individuals
			 or organizations may request that an agency place public records on the
			 Internet, including the comprehensive searchable list of publicly available
			 records referred to in section 7(a)(4), in accordance with Federal
			 regulations.
					(B)Response
			 required within 30 daysAn
			 agency has 30 days to respond to a request made under subparagraph (A) in
			 writing or to place the record on the Internet.
					(C)Denial of
			 requestIf an agency denies
			 the request in whole or in part, the private individual or organization may
			 file a complaint in Federal court.
					(2)Jurisdiction
					(A)In
			 generalOn complaint filed under paragraph (1)(C), the district
			 court of the United States in the district in which the complainant resides, or
			 has his principal place of business, or in which the agency records are
			 situated, or in the District of Columbia, has jurisdiction to—
						(i)enjoin the agency
			 from refusing to publish agency records on the Internet, or refusing to publish
			 it in an appropriate format; and
						(ii)order the
			 Internet online publication of any agency records improperly withheld.
						(B)De novo
			 reviewIn a case brought under paragraph (1)(C), the court shall
			 determine the matter de novo, and may examine the contents of such agency
			 records in camera to determine whether such records or any part thereof shall
			 be withheld under any of the exceptions provided under subsection (b)(4), and
			 the burden is on the agency to sustain its action.
					(C)Filing
			 deadlineNotwithstanding any other provision of law, the
			 defendant shall serve an answer or otherwise plead to any complaint made under
			 this subsection within 30 days after service upon the defendant of the pleading
			 in which such complaint is made, unless the court otherwise directs for good
			 cause shown.
					(3)Attorney
			 feesIn any case brought under this subsection in which the
			 complainant has substantially prevailed, the court may assess against the
			 United States—
					(A)reasonable
			 attorney fees; and
					(B)other litigation
			 costs reasonably incurred.
					(4)Special
			 Counsel
					(A)In
			 generalA Special Counsel shall promptly initiate a proceeding to
			 determine whether disciplinary action is warranted against the officer or
			 employee who was primarily responsible for the withholding if a court—
						(i)orders the
			 production of any agency records improperly withheld from the complainant and
			 assesses against the United States reasonable attorney fees, litigation costs,
			 and interest under this subsection; and
						(ii)issues a written
			 finding that the circumstances surrounding the withholding raise questions
			 whether agency personnel acted arbitrarily or capriciously with respect to the
			 withholding.
						(B)Findings and
			 recommendationsA Special Counsel, after investigation and
			 consideration of the evidence submitted under subparagraph (A), shall—
						(i)submit findings
			 and recommendations based on the evidence to the administrative authority of
			 the agency concerned; and
						(ii)send copies of
			 the findings and recommendations to the officer or employee or his
			 representative described in subparagraph (A).
						(C)Corrective
			 actionThe administrative authority described in subparagraph (B)
			 shall take the corrective action that the Special Counsel recommends.
					(5)ContemptIn
			 the event of noncompliance with the order of the court issued under this
			 subsection, the district court may punish for contempt the responsible
			 employee, and in the case of a uniformed service, the responsible
			 member.
				8.Legislative and
			 judicial informationIt is the
			 sense of Congress that judicial and legislative agencies (within the meaning of
			 section 3701 of title 31, United States Code) should adopt or adapt the
			 recommendations of the Advisory Committee for their own use. In addition,
			 judicial and legislative agencies are encouraged to consider the guidelines
			 issued by the Advisory Committee and the regulations promulgated by the
			 E-Government Administrator.
		9.Government
			 Printing OfficeIt is the
			 sense of Congress that the Government Printing Office should make all of its
			 publications permanently available on the Internet in a multiplicity of formats
			 that best meet the needs of the public. In doing so, the Government Printing
			 Office is strongly encouraged to consider the recommendations of the Advisory
			 Committee and the E-Government Administrator.
		
